 
Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


UHF INCORPORATED


SUBSCRIPTION AGREEMENT (this Agreement"), dated as of August 1, 2011, between
UHF Incorporated., a Michigan corporation (the "Company") with its principal
offices at 60 Port Perry Road, North Versailles, Pennsylvania 15137, and each of
the undersigned subscribers (each a “Subscriber,” and collectively, the
“Subscribers”).  


Preliminary Statement


         The Company is offering to sell to the Subscribers, and the Subscribers
are willing to purchase from the Company, an aggregate of 40,519,246  shares of
the Company’s common stock, $0.001 par value (the “Shares”), for a total
purchase price of $133,500.00 (the “Purchase Price”).


       The Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”) afforded by the
provisions of Section 4(2), Section 4(6) and/or Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Securities Act.


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Subscription for Shares.


           The Subscribers hereby subscribe to purchase the Shares for the
Purchase Price. The number of Shares to be purchased by each Subscriber and the
price therefor are set opposite the name of such Subscriber on Schedule A
hereto. The Company shall deliver to each Subscriber, a certificate representing
the number of Shares to be purchased by such Subscriber, registered in the name
of such Subscriber, against receipt of the Purchase Price. The sale of the
Shares is subject to the sale of 6,331,922 shares of the Company’s common stock,
par value $0.001 (the “Common Stock”), by Dachris Ltd., representing
approximately 66.76% of the outstanding shares of Common Stock, to the
Subscribers pursuant to a separate Stock Purchase Agreement dated on or about
the date hereof (the “Stock Purchase Agreement”).

 
2.           Representations, Warranties and Covenants of the Company. The
Company represents and warrants to and agrees with Subscribers that, except as
set forth in the Company's Form 10-K for the year ended December 31, 2010, and
all periodic reports filed with the SEC thereafter (hereinafter referred to
collectively as the "SEC Reports"), including the Company's Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2011 (the "First Quarter 2011
Form 10-Q"), that the statements contained in this Section 2 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the date of issuance of the Shares:  
 
 
 

--------------------------------------------------------------------------------

 
            (a) Due Incorporation. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate or other power to own its
properties and to carry on its business as disclosed in the SEC Reports. The
Company does not own or have an equity interest in any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity.


            (b) Authority.  The Company has full corporate power and authority
necessary to enter into and deliver this Agreement and to perform its
obligations hereunder. This Agreement and the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate action.


            (c) Outstanding Securities. All of the issued and outstanding shares
of the Company’s Common Stock have been duly and validly authorized and issued,
are fully paid and non-assessable (with no personal liability attaching to the
holders thereof or to the Company) and are free from preemptive rights or rights
of first refusal held by any person.  All of the issued and outstanding shares
of Common Stock have been issued pursuant to either a current effective
registration statement under the Securities Act or an exemption from the
registration requirements thereof, and were issued in accordance with all
applicable Federal and state securities laws.


            (d) Enforceability. This Agreement, when duly executed and delivered
on behalf of the Company, will be a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity regardless of whether enforcement
is sought in a court of law or equity.


            (e) Consents. No consent, approval, authorization, filing with or
notice to any person, entity or public authority, or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or the Company's shareholders is required for the execution by the Company of
this Agreement and compliance and performance by the Company of its obligations
under this Agreement, including, without limitation, the issuance and sale of
the Shares, other than filings required by Federal or state securities laws,
which filings have been or will be made by the Company on a timely basis.


            (f) No Violation or Conflict. Assuming the representations and
warranties of the Subscribers in Section 3 are true and correct, neither the
issuance and sale of the Shares nor the performance of the Company's obligations
under this Agreement will:


                      (i) violate, conflict with, result in a breach of, or
constitute a default (or an event which with the giving of notice or the lapse
of time or both would be reasonably likely to constitute a default in any
material respect) under (A) the articles of incorporation or bylaws of the
Company, each as amended as of the date hereof, (B) to the Company's knowledge,
any decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company or of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company is a party, or by which the Company  is bound,
or to which any of the properties of the Company is subject; or


                      (ii) result in the creation or imposition of any lien,
charge or encumbrance upon the Shares or any of the assets of the Company.


            (g) The Shares.  The Shares upon issuance:
 
 
 

--------------------------------------------------------------------------------

 
 
                      (i) will be free and clear of any security interests,
liens, claims or other encumbrances, subject to restrictions upon transfer under
the Securities Act and any applicable state securities laws;


                      (ii) will have been duly and validly authorized and duly
and validly issued, and upon payment of the purchase price specified in this
Agreement the Shares will be fully paid and non-assessable (with no personal
liability attaching to the holders thereof or to the Company) and will be free
from preemptive rights or rights of first refusal held by any person; provided
the representations of the Subscribers herein are true and accurate and the
Subscribers take no actions or fail to take any actions required for their
purchase of the Shares to be in compliance with all applicable laws and
regulations; and


                      (iii) will have been issued in reliance upon an exemption
from the registration requirements of and will not result in a violation of
Section 5 under the Securities Act.
 
            (h)  Litigation. There is no pending or, to the best knowledge of
the Company, threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company that would affect the execution by the Company or the performance by the
Company of its obligations under this Agreement. There is no pending or, to the
knowledge of the Company, or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company.
 
            (i) Reporting Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") and the Common Stock is
registered pursuant to Section 12(g) of the Exchange Act.


            (j) Information Concerning Company. The SEC Reports contain all
material information relating to the Company and its operations and financial
condition as of their respective dates and all the information required to be
disclosed therein. Except as disclosed in the Company’s SEC Reports, since the
last day of the fiscal year of the most recent audited financial statements
included in the SEC Reports ("Latest Financial Date"), there has been no
occurrence or event which would have a material adverse effect on the financial
condition, results of operations, properties or business of the Company. To the
undersigned director and officer’s best knowledge, the SEC Reports do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances in which made, except that the Company
failed to file certain Current Reports on Form 8-K reporting the resignation of
certain directors.
 
            (k) Financial Statements. The financial statements of the Company
included in the SEC Reports (hereinafter collectively, the “Financial
Statements”) were prepared in accordance with generally accepted accounting
principles consistently applied and present and reflect fairly the financial
position of the Company at the respective balance sheet dates and the results of
its operations and cash flows for the periods then ended, provided, however,
that the financial statements included in the First Quarter 2011 Form 10-Q are
subject to normal year-end adjustments and lack footnotes and other presentation
items.  The Company has made and kept books and records and accounts which are
in reasonable detail and which fairly and accurately reflect the activities of
the Company, subject only to year-end adjustments. The Company has heretofore
provided Subscribers or their agent or attorney with the contact information of
the Company’s auditors and has otherwise authorized the auditors to converse
with the Subscribers or their agents or attorneys and answer any questions they
might have.
 
 
 

--------------------------------------------------------------------------------

 
            (l) No Undisclosed Liabilities.  The Company does not have any
liabilities of any kind or nature, whether known or unknown, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and whether due or
to become due (“Liabilities”), which are not disclosed in the SEC Reports, other
than those incurred in the ordinary course of the Company's business since the
Latest Financial Date.  Since the Latest Financial date, there has been no
occurrence or event which would have a material adverse effect on the financial
condition, results of operations, properties or business of the Company.  As of
the date of issuance and payment for the Shares (the “Closing Date”), the
Company will have no Liabilities.
 
            (m) No Undisclosed Events or Circumstances. Since the Latest
Financial Date, no event or circumstance has occurred or exists with respect to
the Company or its business, properties, operations or financial condition,
that, under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Reports.


            (n) Defaults.  Except for such issues as arise out of the failure of
the Company to have seven (7) directors prior to the date hereof, the Company is
not in violation of its restated articles of incorporation or bylaws.  The
Company is not in default under or in violation of any note, loan agreement,
security agreement, mortgage, contract, franchise agreement, distribution
agreement, lease, alliance agreement, joint venture agreement, other agreement,
license, permit, consent, approval or instrument to which it is a party, and no
event has occurred which, with or without the lapse of time or giving of notice,
or both, would constitute such default thereof by the Company or would cause
acceleration of any obligation of the Company or would adversely affect the
business, operations, or financial condition of the Company.  To the knowledge
of the Company, no party to any note, loan agreement, security agreement,
mortgage, contract, franchise agreement, distribution agreement, lease, alliance
agreement, joint venture agreement, other agreement, license, permit, consent,
approval or instrument with or given to the Company is in default thereunder and
no event has occurred with respect to such party, which, with or without the
lapse of time or giving of notice, or both, would constitute a default by such
party or would cause acceleration of any obligations of such party.  The Company
is (i) not subject to nor in default with respect to any order of any court,
arbitrator or governmental body or subject to or party to any order of any court
or governmental authority arising out of any action, suit or proceeding under
any statute or other law respecting antitrust, monopoly, restraint of trade,
unfair competition or similar matters, or (ii) to the Company's knowledge not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a material adverse effect on the financial condition,
results of operations, properties or business of the Company.  There are no
claims, actions, suits, proceedings or labor disputes, inquiries or
investigations (whether or not purportedly on behalf of the Company), pending
or, to the best of the Company's knowledge, threatened, against the Company, at
law or in equity or by or before any Federal, state, county, municipal or other
governmental department, the SEC, the Financial Industry Regulatory Authority,
board, bureau, agency or instrumentality, domestic or foreign, whether legal or
administrative or in arbitration or mediation, nor is there any basis for any
such action or proceeding.  Neither the Company, nor any of its assets are
subject to, nor is the Company in default  with respect to, any order, writ,
injunction, judgment or decree that could adversely affect the financial
condition, business, assets or prospects of the Company.
 
            (o) Compliance with Laws.  The Company is in compliance with all
laws, rules and regulations of all Federal, state, local and foreign government
agencies having jurisdiction over the Company or affecting the business, assets
or properties of the Company, except where the failure to comply has not and
will not have a material adverse effect on the financial condition, results of
operations, properties or business of the Company.  The Company possesses all
licenses, permits, consents, approvals and agreements (collectively, “Licenses”)
which are required to be issued by any and all applicable Federal, state, local
or foreign authorities necessary for the operation of its business and/or in
connection with its assets or properties, except where the failure to possess
such Licenses has not and will not have a material adverse effect on the
financial condition, results of operations, properties or business of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
            (q) Transactions with Affiliated Parties. To the Company's
knowledge, no officer, director or 5% stockholder of the Company and no
Affiliate of any such person engages in business with the Company.
 
            (r) Taxes. The Company has filed or will timely file with the
appropriate taxing authorities all returns in respect of taxes required to be
filed through the date hereof and has timely paid or will timely pay all taxes
that it is required to pay or has established an adequate reserve
therefore.  There are no pending or, to the knowledge of the Company, threatened
audits, investigations or claims for or relating to any liability of the Company
in respect of taxes.
 
            (s) No Employees.  The Company does not have any ongoing operations
and does not employ any employees and does not maintain any employee benefit or
stock option plans.  The Company is not a party to any contract or agreement
that will survive the Closing issuance of the Shares contemplated hereby.
 
            (t) Not an Integrated Offering.  Neither the Company, nor any person
acting on its behalf, has knowingly, either directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable stockholder approval provisions, which
would impair the exemptions relied upon in for the offer and sale of the Shares
to the Subscribers or the Company’s ability to timely comply with its
obligations hereunder. The Company will not knowingly conduct any offering other
than the transactions contemplated hereby that will be integrated with the offer
or issuance of the Shares, which would impair the exemptions relied upon for the
offer and sale of the Shares to the Subscribers or the Company's ability to
timely comply with its obligations hereunder.
 
            (u) No General Solicitation. Neither the Company, nor to its
knowledge, any person acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the Shares.
 
            (v) Listing. The Common Stock is quoted on the Bulletin Board under
the symbol UHFI.OB. The Company has not received any oral or written notice that
the Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that the Common Stock does not meet all requirements for the
continuation of such quotation. The Company, to the best of its knowledge,
satisfies all the requirements for the continued quotation of the Common Stock
on the Bulletin Board.


            (w) Consultants, Brokers or Other Agents.  Except for the individual
or entity identified on Schedule B (the “Consultant”) which has acted on behalf
of the Company, no consultant, broker or finder has acted for the Company in
connection with this Agreement or the transaction contemplated hereunder and is
entitled to any brokerage or finder’s fee with respect to this Agreement as a
result of the actions of the Company or its affiliates.  The fees due Consultant
is set forth on Schedule B and will be paid out of the proceeds hereof.
 
            (x) Disclosure. The information contained in the SEC Reports taken
together, including other information and documentation supplied by the Company,
describes in all material respects the business and financial condition of the
Company, and such material, taken together, does not, to the Company’s
knowledge, contain any misstatement of a material fact or omit to state a
material fact necessary to make the information not misleading.  The Subscribers
should therefore be entitled to rely on such material notwithstanding any
investigation Subscribers may have made.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of Subscribers. Each Subscriber
hereby, severally but not jointly, represents and warrants to and agrees with
the Company that:


            (a) Due Execution and Delivery; Binding Nature. This Agreement has
been duly executed and delivered by the Subscriber and constitutes a valid and
binding obligation of the Subscriber enforceable against the Subscriber in
accordance with the terms hereof, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity regardless of whether enforcement is sought in a court of law or
equity.


            (b) No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Subscriber of the transactions
contemplated hereby do not and will not conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
Subscriber is a party or by which Subscriber’s properties or assets are bound,
or result in a violation of any law, rule, or regulation, or any order, judgment
or decree of any court or governmental agency applicable to Subscriber or
Subscriber’s properties (except for such conflicts, defaults and violations as
would not, individually or in the aggregate, have a material adverse effect on
Subscriber). Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for Subscriber to execute, deliver or perform any of
Subscriber’s obligations under this Agreement or to purchase the Shares,
provided that for purposes of the representation made in this sentence,
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


            (c) Information on Company. Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the SEC Reports.  In
addition, the Subscriber has received in writing from the Company other
information concerning its operations, financial condition and other matters
(such information is collectively, the "Other Written Information"). Subscriber
has carefully read, and understands the information in the SEC
Reports.  Subscriber acknowledges that he or it has also had the opportunity to
talk to the Company’s auditors and ask them questions concerning any outstanding
tax liabilities or tax or accounting issues.


            (d) Information Concerning Subscriber. Subscriber is an "accredited
investor", as such term is defined in Rule 501(a) of Regulation D promulgated by
the SEC under the Securities Act and as amended by the Dodd-Frank Financial
Reform Act of 2010, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with
Subscriber’s representatives, has such knowledge and experience in financial,
tax and other business matters as to enable the Subscriber to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Subscriber is duly and
legally qualified to purchase and own the Shares.  The Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.


            (e) Purchase of Shares. The Subscriber is purchasing the Shares as
principal for Subscriber’s own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
            (f) Compliance with Securities Act. The Subscriber understands and
agrees that the Shares have not been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of Subscriber contained
herein), and that such Shares must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.


            (g) Legend. The Subscriber understands and acknowledges that the
certificates evidencing the Shares shall bear the following or similar legend:


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE BE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."


            (h) Communication of Offer. The offer to sell the Shares was
directly communicated to the Subscriber by the Company and no other person has
solicited an investment in the Shares on behalf of the Company. At no time was
the Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


            (i)  Brokers.  No broker or finder has acted for the Subscribers in
connection with this Agreement or the transaction contemplated hereunder and is
entitled to any brokerage or finder’s fee with respect to this Agreement as a
result of the actions of the Subscribers.
 
            (j) Disqualifications.  Each Subscriber represents on behalf of
himself that:
 
(a)           During the past ten years there has been no petition under the
federal bankruptcy laws or any state insolvency law filed by or against him, it
or its principals, nor has a receiver, fiscal agent or similar officer been
appointed by a court for the business or property of him, it or its principals
or any  partnership in which he was a general partner at, or within two years
before, the time of such filing or any corporation or business association of
which he was an executive officer at, or within two years before, the time of
such filing;
 
 (b)           He has not been convicted of fraud in a civil or criminal
proceeding;
 
 (c)           During the past five years he has not been convicted in a
criminal proceeding or named the subject of a pending criminal proceeding,
excluding traffic violations and other minor offenses;
 
 (d)           He has not been the subject of any administrative or court order,
judgment, decree or consent agreement, not subsequently reversed, suspended or
vacated, permanently or temporarily enjoining or limiting him from the following
activities:


(i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
advisor, underwriter, broker or dealer in securities, or as an affiliated
person, Director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws.


 (e)           He has not been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days his right to
engage in any activity described in subparagraph (iv)(a) above or to be
associated with persons engaged in any such activity;


 (f)           He has not been found by a court in a civil action or by the
Securities and Exchange Commission (the “SEC”) to have violated any federal or
state securities law, which judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated; and


 (g)           He has not been found by a court in a civil action or by the
Commodities Futures Trading Commission to have violated any federal commodities
law, which judgment in such civil action or finding by the Commodities Futures
Trading Commission has not been subsequently reversed, suspended or vacated.


In respect of those Subscribers and principals of Subscribers that are residents
of countries other than the United States, the references above to courts,
federal or state agencies shall be deemed to refer to the comparable tribunal or
entity in the country in which such individuals reside.


(k)  Authorization.  Mr. Lawrence Burstein, who is executing this Agreement on
behalf of himself and the other Subscribers, and who is making the foregoing
representations as to each of the individual Subscribers, including himself,
hereby represents and warrants that he has been expressly authorized by each of
the Subscribers to make the foregoing representations (representations that he
understands and is informed are true and accurate as to each, including himself)
and otherwise sign this Agreement and any other agreement or document to be
executed by the Subscribers in connection with the purchase of the Shares, on
each of the individual Subscriber’s behalf, thereby binding them and each of
them accordingly.


4.           Regulation D Offering. The offer and issuance of the Shares to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the Securities Act afforded by Section 4(2) or Section 4(6) of the
Securities Act and/or Rule 506 of Regulation D promulgated thereunder.


5.           Broker Commissions. The Company on the one hand, and each
Subscriber on the other hand, agrees to indemnify the other against and hold the
other harmless from any and all liabilities to any persons claiming brokerage
commissions or similar fees as a result of the actions of the Company or
Subscriber, as the case may be, on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party's actions.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Covenants of the Company and Subscriber Regarding Indemnification.


            (a) The Company agrees to indemnify, hold harmless, reimburse and
defend each Subscriber, the Subscriber’s officers, directors, agents,
affiliates, control persons, and principal shareholders, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the Subscriber or any such
person which results, arises out of or is based solely upon (i) any material
misrepresentation by Company or material breach of any warranty by Company in
this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any material breach or default in performance by the Company of
any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscriber relating hereto.


Notwithstanding the foregoing, the Company’s indemnity pursuant to this Section
shall be limited to an aggregate of $133,500, plus the reasonable costs of
collection, to which Subscribers may become subject, insofar as such Losses
arise out of any breach of the representations, warranties or covenants
contained in this Agreement.


            (b) Each Subscriber agrees to indemnify, hold harmless, reimburse
and defend the Company and each of the Company's officers, directors, agents,
affiliates, control persons against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Company or any such person which results, arises
out of or is based solely upon (i) any material misrepresentation by Subscriber
in this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii)after any applicable notice and/or
cure periods, any material breach or default in performance by Subscriber of any
covenant or undertaking to be performed by Subscriber hereunder, or any other
agreement entered into by the Company and Subscriber, relating hereto.


            (c)  Any person entitled to indemnification under Section 6(a) or
(b) of this Agreement (an “indemnified party”) shall notify promptly the person
obligated to provide such indemnification (the “indemnifying party”) in writing
of the commencement of any action or proceeding brought by a third person
against the indemnified party with respect to a Claim (a “Third Party Claim”)
for which the indemnified party may be entitled to indemnification from the
indemnifying party under this Section 6, but the omission of such notice shall
not relieve the indemnifying party from any liability which it may have to any
indemnified party under Section 6 of this Agreement, except to the extent that
such failure shall materially adversely affect any indemnifying party or its
rights hereunder.  The indemnifying party shall be entitled to participate in,
and, to the extent that it chooses, to assume the defense of any Third Party
Claim with counsel reasonably satisfactory to the indemnified party; and, after
notice from the indemnifying party to the indemnified party that it so chooses,
the indemnifying party shall not be liable for any legal or other expenses or
disbursements subsequently incurred by the indemnified party in connection with
the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the Third Party Claim within twenty (20) days
after receiving notice from the indemnified party that the indemnified party of
such Third Party Claim; (ii) if the indemnified party who is a defendant in such
Third Party Claim which is also brought against the indemnifying party
reasonably shall have concluded that there are legal defenses available to the
indemnified party which are not available to the indemnifying party; or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, the indemnified party shall
have the right to assume or continue its own defense as set forth above (but
with no more than one firm of counsel for all indemnified parties in each
jurisdiction, except to the extent any indemnified party or parties reasonably
shall have concluded that there are legal defenses available to such party or
parties which are not available to the other indemnified parties or to the
extent representation of all indemnified parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct) and
the indemnifying party shall be liable for any reasonable expenses therefor;
provided, that no indemnifying party shall be subject to any liability for any
settlement of a Third Party Claim made without its consent (which may not be
unreasonably withheld, delayed or conditioned).  If the indemnifying party
assumes the defense of any Third Party Claim hereunder, such indemnifying party
shall not enter into any settlement without the consent of the indemnified party
if such settlement attributes liability to the indemnified party.
 
 
 

--------------------------------------------------------------------------------

 
 
7.   Conditions to Subscribers Obligation to Close.


The obligation of the Subscribers to consummate the transactions contemplated
hereby are subject to:


            (i) the taking by the Company of such actions as are necessary to
elect six (6) additional members to its Board of Directors, to authorize the
issuance of the Shares to be issued hereunder and the concurrence in such
issuance by the Company’s principal shareholder;
 
            (ii)  the completion of the sale by Dachris Ltd. to the Subscribers
of the sale of 6,331,922 shares of  Common Stock, representing approximately
66.76% of the outstanding shares of Common Stock, pursuant to the Stock Purchase
Agreement; and
 
            (iii) the conditions set forth in the escrow agreement annexed
hereto as Exhibit A have been satisfied.
 
8.   Miscellaneous.


(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, or (ii)
delivered by reputable air courier service with charges prepaid, or (iii)
transmitted by telegram, in each case addressed as set forth below or to such
other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by
telegram, or (b) if sent by reputable courier, the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or upon actual receipt, whichever
shall first occur.
 
If to the Company:
 
UHF Incorporated
60 Point Perry Road
North Versailles, Pennsylvania 15137
Attention: Ronald C. Schmeiser, President and Chief Executive Officer
e-mail address: bdornish@dornish.net
 
 
 

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:
J. Michael Coombs, Esq.
MABEY & COOMBS, L.C.
Highland Park Plaza
3098 South Highland Drive, Suite 323
Salt Lake City, Utah 84106-6001
Phone No. 801-467-2779
Fax No. 801-467-3256
Email:  jmcoombs@sisna.com
 
If to the Subscribers:
 
c/o Eaton & Van Winkle LLP
3 Park Avenue, 16th floor
New York, NY 10016
Attention: Vincent J. McGill, Esq.
Phone No.:212-561-3604
Fax No.:212-779-9928
e-mail address: vmcgill@evw.com


Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.


           (b) Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by approval or written consent of Subscriber. Neither the
Company nor the Subscriber has relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber.


           (c) Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.


           (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Each of the parties hereto agrees that any action
arising out of or related to this Agreement shall be brought in the state or
federal courts located in Harrisburg, Pennsylvania, and each of the parties
hereto submits to the jurisdiction of such courts and waives any claim arising
out of or related to the convenience of such forum.


           (f) Survival. The representations and warranties, covenants and other
agreements of the Company and the Subscriber set forth in this Agreement shall
survive the purchase of the Shares by the Subscriber hereunder for a period of
one year from the date hereof.


[signature page is on following page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have duly authorized the execution of this
Agreement as of the date first above written.



 
UHF Incorporated
           
By:    
/s/ Ronald C. Schmeiser       Ronald C. Schmeiser       President and Chief
Executive Officer          





 
Subscribers:
              /s/ Lawrence Burstein       Lawrence Burstein               Omar
Cunha#              
Peter van Voorst Vader#
              Sidney Levy#               Selmo Nissenbaum #                    
# By:  /s/ Lawrence Burstein        Lawrence Burstein, Authorized Agent  

          
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
SUBSCRIBERS
 
Name
 
Number of Shares
   
Purchase Price
               
Lawrence Burstein
    8,103,850     $ 26,700                    
Omar Cunha
    8,103,849     $ 26,700  
To be registered in the name of
               
Frontera Holdings Limited Partnership
                                 
Peter van Voorst Vader                                           
    8,103,849     $ 26,700                    
Sidney Levy
    8,103,849     $ 26,700  
To be registered in the name of
               
Wit Services Global Inc.
                                 
Selmo Nissenbaum
    8,103,849     $ 26,700  
To be registered in the name of
               
Nissen Holdings & Co Ltd.
               

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
 
CONSULTANT
 
Shellie Shoppe   $65,000
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


ESCROW AGREEMENT


AGREEMENT dated as of the 1st day of August 2011, by and between UHF
Incorporated, a Michigan corporation having an office at 60 Point Perry Road,
North Versailles, Pennsylvania 15137 (hereinafter referred to as the "Company"),
each of the Subscribers whose names are set forth on Schedule A hereto (the
“Subscribers”) having an address c/o Eaton & Van Winkle LLP, 3 Park Avenue, New
York, New York 10016 (the “Company”), Eaton & Van Winkle LLP (“EVW”), having
offices at 3 Park Avenue, New York, New York 10016 and Mark S. Galper, Esq.,
having an office at 409 Schoonmaker Avenue, P.O. Box A, Monessen, PA 15062, (the
“Escrow Agent”).


Preliminary Statement


The Subscribers have entered into a Subscription Agreement with the Company
dated on or about the date hereof  (the “Subscription Agreement”) for the
purchase of 40,519,246  shares (the “Shares”) of the Company’s common stock,
$0.001 par value (the “Common Stock”) for a total purchase price of $133,500.00
(the “Purchase Price”).


The Company has authorized the issuance of the Shares and will instruct Columbia
Stock Transfer Co., 601 E. Seltice Way, Suite 202, Post Falls, ID 83854, Phone:
208-664-3544 Fax: 208-777-8998, Attn:  Michelle King, transfer agent for its
shares of Common Stock (the “Transfer Agent”), to issue stock certificates
representing the Shares registered in the names of the Subscribers in the
respective number of Shares set forth opposite the name of each Subscriber on
Schedule A to the Subscription Agreement (the “Stock Certificates”).


The Subscribers have deposited the Purchase Price, together with an executed
copy of the Subscription Agreement, in escrow with the Escrow Agent (together,
the “Escrow Property”).
The Escrow Agent will hold the Escrow Property in escrow in accordance with the
terms and subject to the conditions set forth in this agreement.


The Company and the Subscribers have requested that EVW and the Escrow Agent
perform the tasks set forth herein and each of them has agreed to do so.

 
NOW, THEREFORE, IT IS AGREED as follows:


1.           Delivery of Escrow Property. The Subscribers shall deliver (i) the
Purchase Price to an account designated by the Escrow Agent and (ii) an executed
copy of the Subscription Agreement to the Escrow Agent.  Upon receipt of the
Escrow Property, the Escrow Agent shall so advise EVW and the Company.
 
 
2.           Issuance of Stock Certificates.  The Company shall deliver to the
Transfer Agent appropriate instructions and corporate resolution(s) as the
Transfer Agent requires authorizing the issuance of the Stock Certificates and
shall instruct the Transfer Agent to send the Stock Certificates by Federal
Express to EVW and to advise the Escrow Agent and EVW of the issuance and
delivery of the Stock Certificates (the “Transfer Agent Notification”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Release of Stock Certificates and Purchase Price.  Upon the
consummation of the sale by Dachris Ltd. to the Subscribers of 6,331,922 shares
of the Company’s Common Stock (the “Dachris Shares”) pursuant to a Stock
Purchase Agreement dated on or about the date hereof, for which the Escrow Agent
is also acting as escrow agent and receipt of the Transfer Agent Notification,
the Escrow Agent shall deliver (i) to EVW, the Stock Certificates against
receipt of the Purchase Price, and (ii) to the Company, the Purchase Price in
accordance with instructions from the Company, together with the Subscription
Agreement executed by the Subscribers.  If the Escrow Agent has not received the
Transfer Agent Notification and the sale of the Dachris Shares to the
Subscribers has not been consummated prior to August 12, 2011, the Escrow Agent
shall deliver (x) to the Company, the Stock Certificates, and (y) to EVW, the
Purchase Price in accordance with instructions from EVW, together with the
executed copy of the Subscription Agreement.


4.           Acceptance by EVW and Escrow Agent.  Each of EVW and the Escrow
Agent hereby accepts and agrees to perform its obligations hereunder, provided
that:


(a)           EVW and the Escrow Agent may act in reliance upon any signature
believed by it to be genuine, and may assume that any person who has been
designated by the Company or any of the Subscribers to give any written
instructions, notice or receipt, or make any statements in connection with the
provisions hereof has been duly authorized to do so.  Neither EVW nor the Escrow
Agent shall have any duty to make inquiry as to the genuineness, accuracy or
validity of any statements or instructions or any signatures on statements or
instructions.  The names and true signatures of individuals and entities
authorized to act singly on behalf of the Company or the Subscribers are stated
in Schedule B attached hereto. The Company and the Subscribers may each remove
or add one or more of its authorized signers stated on Schedule B by notifying
EVW and the Escrow Agent in accordance with this Agreement of such change, which
notice shall include the true signature for any new authorized signatories.


(b)           Each of EVW and the Escrow Agent may act relative hereto in
reliance upon advice of counsel in reference to any matter connected herewith
and Eaton & Van Winkle LLP or Bergstein & Galper, P.C., as the case may be, may
serve as such counsel.  Neither EVW nor the Escrow Agent shall be liable for any
mistake of fact or error of judgment or law, or for any acts or omissions of any
kind, unless caused by its willful misconduct or gross negligence.


(c)           The Company and the Subscribers, jointly and severally, agree to
indemnify and hold EVW and the Escrow Agent harmless from and against any and
all claims, losses, costs, liabilities, damages, suits, demands, judgments or
expenses (including but not limited to attorney's fees) claimed against or
incurred by the Escrow Agent or EVW arising out of or related, directly or
indirectly, to this Escrow Agreement, unless such claim is due to the willful
misconduct or gross negligence of the Escrow Agent or EVW, as the case may be.


(d)           In the event that the Escrow Agent or EVW shall be uncertain as to
its duties or rights hereunder, it shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Property until it shall be
directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Property to a court of competent jurisdiction.


(e)           The Escrow Agent and EVW shall have no duty, responsibility or
obligation to interpret or enforce the terms of any agreement other than its
obligations hereunder, and neither of them shall be required to make a request
that any documents or monies be delivered to it, it being agreed that the sole
duties and responsibilities of the Escrow Agent and EVW shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to it and deposit said checks
and wire transfers into the non-interest-bearing Escrow Account, and (ii) to
disburse or refrain from disbursing the Escrow Property as stated above,
provided that the funds received by the Escrow Agent have been collected and are
available for withdrawal.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Resignation of the Escrow Agent.  The Escrow Agent may resign at
any time by giving 30 days' notice of such resignation to Seller and EVW on
behalf of the Subscribers.  Upon providing such notice, the Escrow Agent shall
have no further obligation hereunder except to hold as depositary the Escrow
Property that it has received as of the date on which it provided the notice of
resignation.  In such event, the Escrow Agent shall not take any action until
the Company and Subscribers have designated a banking corporation, trust
company, attorney or other person as successor.  Upon receipt of such written
instructions signed by the Company and Subscribers, the Escrow Agent shall
promptly deliver the Escrow Property to such successor and shall thereafter have
no further obligations hereunder.  If such instructions are not received within
30 days following the effective date of such resignation, then the Escrow Agent
may deposit the Escrow Property and any other amounts held by it pursuant to
this Agreement with a clerk of a court of competent jurisdiction pending the
appointment of a successor.  In either case provided for in this paragraph, the
Escrow Agent shall be relieved of all further obligations and released from all
liability thereafter arising with respect to the Escrow Property.


6.           Termination. The Company and the Subscribers may terminate the
appointment of the Escrow Agent hereunder upon written notice specifying the
date upon which such termination shall take effect, which date shall be at least
10 days from the date of such notice.  In the event of such termination, the
Company and the Subscribers shall, within 30 days of such notice, appoint a
successor escrow agent and the Escrow Agent shall, upon receipt of written
instructions signed by the Company and the Subscribers, turn over to such
successor escrow agent all of the Escrow Property; provided, however, that if
the Company and the Subscribers fail to appoint a successor escrow agent within
such 10-day period, such termination notice shall be null and void and the
Escrow Agent shall continue to be bound by all of the provisions hereof.  Upon
receipt of the Escrow Property, the successor escrow agent shall become the
Escrow Agent hereunder and shall be bound by all of the provisions hereof and
the Escrow Agent shall be relieved of all further obligations and released from
all liability thereafter arising with respect to the Escrow Property.


7.           Investment.  All funds received by the Escrow Agent shall be
invested only in non-interest bearing bank accounts at a bank reasonably
satisfactory to the Escrow Agent and EVW which shall include the institution
regularly used by the Escrow Agent to hold client funds.


8.           Compensation.  Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to charge the Company a fee based upon the time
expended by Escrow Agent, for which Subscribers shall have no liability.


9.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by e-mail with receipt
acknowledged by the recipient, or by nationally recognized overnight courier
service, to the addresses set forth below.


If to the Company:


UHF Incorporated
60 Point Perry Road
North Versailles, Pennsylvania 15137
Attention: Ronald C. Schmeiser, President and Chief Executive Officer
Phone No. 412-824-2120
e-mail:  bdornish@dornish.net
 
 
 

--------------------------------------------------------------------------------

 
 
and

 
J. Michael Coombs, Esq.
MABEY & COOMBS, L.C.
Highland Park Plaza
3098 South Highland Drive, Suite 323
Salt Lake City, Utah 84106-6001
Phone No. 801-467-2779
Fax No. 801-467-3256
Email:  jmcoombs@sisna.com
 
If to any of the Subscribers:
 
c/o Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Attention:  Vincent J. McGill, Esq.
Phone No.:212-561-3604
Fax No.:212-779-9928
e-mail:vmcgill@evw.com


If to the Escrow Agent:
 
Mark S. Galper, Esq.
409 Schoonmaker Avenue
P.O. Box A
Monessen, PA  15062
Phone No.: 724-684-3444
Email:  mgalper@bgatlaw.com
 
If to EVW:
 
Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Attention: Vincent J. McGill, Esq.
Phone No.: 212-561-3604
Fax No.:212-779-9928
e-mail:vmcgill@evw.com


10.           General


(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles.  The parties agree that all actions arising out of or related to
this Agreement shall be initiated in the State or Federal Courts located in
Harrisburg, Pennsylvania, which shall have exclusive jurisdiction over such
matters.  All parties hereby consent to the jurisdiction of such courts and
waive any objection based upon forum non-conveniens.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties in respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.


(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto.


(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.


(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.


(f)           This Agreement and any amendment or modification of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.



UHF Incorporated   On behalf of all Subscribers:               By:     By:      
Ronald C. Schmeiser
    Lawrence Burstein     President and CEO        




Eaton & Van Winkle LLP    Escrow Agent               By:     By:      
Vincent J. McGill 
    Mark S. Galper, Esq.     Partner        

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


SUBSCRIBERS
 
Name
 
Number of Shares
   
Purchase Price
               
Lawrence Burstein
    8,103,850     $ 26,700                    
Omar Cunha
    8,103,849     $ 26,700  
To be registered in the name of
               
Frontera Holdings Limited Partnership
                                 
Peter van Voorst Vader                                           
    8,103,849     $ 26,700                    
Sidney Levy
    8,103,849     $ 26,700  
To be registered in the name of
               
Wit Services Global Inc.
                                 
Selmo Nissenbaum
    8,103,849     $ 26,700  
To be registered in the name of
               
Nissen Holdings & Co Ltd.
               

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule B


LIST OF PERSON(S) AUTHORIZED TO ACT OR SIGN FOR SUBSCRIBERS


Lawrence Burstein
 
 
 

--------------------------------------------------------------------------------

 
 